Citation Nr: 1821898	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  11-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include low back strain and central disc protrusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1992 to November 1997.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This case was most recently before the Board in September 2017 when it was remanded for additional development.  It has returned for adjudication.  


FINDING OF FACT

Clear and unmistakable evidence demonstrates that low back disability preexisted the Veteran's active duty service, and clear and unmistakable evidence demonstrates that this disability was not aggravated during service beyond the normal progress of the disorder.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating  a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The duty to notify has been met.  See VA correspondence dated October 2008.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The record includes available service treatment records, private treatment records, and VA treatment and examination reports.  The Board concludes that the examinations in this case, when viewed altogether, are adequate upon which to base a decision as they are predicated on a full review of the claims file, a history as provided by the Veteran, and an examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  The evidence of record is sufficient for the Board's review.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See U.S.C. § 5103A (2012); 38 C.F.R. §3.159 (2017).

As noted above, this case was remanded by the Board in September 2017 for additional development.  The RO was directed to schedule the Veteran for a VA examination and obtain an opinion regarding his claimed low back disability.  The examination was completed in November 2017 and a report responsive to the Board's inquiries was provided.  Accordingly, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as degenerative joint disease (arthritis), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown if "the condition is observed during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Furthermore, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. §§ 1111.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under § 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted, the Board will consider whether the claimed disability was "made worse" by the Veteran's military service.

Here, the Veteran's October 1992 entrance examination was absent of indication of a back or spine disability.  Accordingly, he is entitled to a presumption of soundness.  Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence both that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that contemporaneous evidence of treatment is not required to rebut the presumption of soundness and that all medically accepted evidence can be considered, including a recorded medical history.  See Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

The Veteran claims that his low back disability had its onset during, and not prior to, active service.  

On the Veteran's October 1992 entrance report of medical history, the Veteran denied "recurrent back pain."  Service treatment records reveal complaints of low back pain beginning in May 1992.  At that time, he reported being in a motor vehicle accident in October 1991 that left him with a whiplash injury.  He was assessed with a lumbosacral strain.  In August 1993 he again sought treatment for low back pain, noting his October 1991 motor vehicle accident.  A radiologic report from September 1993 found no fracture or subluxation in the lumbosacral spine.  The Veteran's August 1997 separation examination indicates that his spine was normal.  The accompanying report of medical history again denied any recurrent back pain.      

During a March 2009 VA examination, the examiner noted that the Veteran complained of a constant low grade back pain that is aggravated by prolonged sitting.  He indicated that he thought physical therapy in service seemed to aggravate his back pain.  He denied any treatment or evaluation of his back pain since his discharge examination in 1997.  X-rays of the lumbar spine showed "very minimal facet hypertrophy at L5-S1."  Vertebral body heights and disc spaces were all well maintained and there was no evidence of spondylolisthesis or spondylolysis.  The impression was "mechanic low back pain."  The examiner noted the Veteran's in-service reports of back pain and of a motor vehicle accident prior to service.  In service, the Veteran was diagnosed with mechanical low back pain.  Additionally, it was noted that the Veteran's last in-service complaint of back pain was in September 1993.  When the Veteran was discharged in November 1997, there were no further complaints related to the back.  Accordingly, the examiner found that it was less likely as not that the preexisting back injury was aggravated by service.  He had signs and symptoms consistent with mechanical low back pain with no other obvious pathology.

During an April 2016 VA examination, the examiner noted the Veteran's central disc protrusion at L4-L5 in 2016.  The Veteran reported that he underwent an MRI of the lumbar spine in February 2016 for lower back pain.  The MRI showed a central disc protrusion at L4-L5 but no significant central stenosis or nerve impingement was noted.  He further indicated that his lower back pain started prior to service in October 1991.  He stated that he had pain after boot camp and he was sore for about 2 weeks.  He denied treatment for lower back pain.  A review of the Veteran's treatment record showed x-rays of the thoracic spine dated in October 2008 which did not find evidence of fracture, subluxation, or dislocation.  The disc spaces were preserved and the pedicles were intact with no paraspinal soft tissue masses or abnormal calcifications.  There was mild thoracic spine scoliosis but no other abnormality noted.  An additional x-ray from March 2009 found that the vertebral body heights and disc spaces were maintained.  There was no evidence of spondylolisthesis or spondylolyses.  

The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by his active service.  The rationale was that although he was treated in service for back pain, he was only assessed with lumbar strain and pain with exercise.  There was no radiological evidence of an abnormality of the Veteran's spine.  Additionally, although the Veteran denied injuring his back during the October 1991 pre-service  motor vehicle accident, the examiner found that the motor vehicle accident is a strong indicator for a chronic back pain nexus.  The examiner did not find a strong indicator for a back pain nexus during the Veteran's active duty.  He was treated in 1993 for back complaints and discharged in 1997 but was not treated for back pain until 2009.  Further, the examiner noted that back pain is a common symptom and affects up to 85 percent of individuals in their lifetime.  In most cases, there is no clear diagnosis or anatomical finding to account for the pain.  By contrast to general back pain, low back pain often has specific causes, related to simple strains and sprains, age-related changes, disc herniations, osteoporosis, and stenosis.  Here, when on active duty, the Veteran did not have any identifiable cause for his back pain, as shown in radiological reports.  Although he currently has a disc disease, it was not present in service.  

During a May 2017 VA examination, the examiner found that the Veteran's low back disability clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by service.  The rationale was that the Veteran was involved in a motor vehicle accident in October 1991.  The Veteran's entrance and separation examinations are silent for recurrent back pain.  During service, the Veteran was treated for a lumbar strain in May 1992 and complained of back pain in January and February 1992 that increased with exercise without an associated trauma.  In July 1993, the Veteran again presented for complaints of lumbar spine pain and a by history assessment was lumbar strain.  The Veteran reported soreness all over after the October 1991 motor vehicle accident.  He denied a direct injury to the back but he claimed bending over and rising up too fast caused sharp pain for 1 to 3 seconds.  During his in-service treatment, the Veteran reported back pain since the October 1991 motor vehicle accident in many encounters.  He now indicates that his lower back pain had its onset in 1992.  Lumbar film taken in August 1993 was normal.  An orthopaedic evaluation from September 1993 found mechanical lower back pain.  Additionally, the Veteran denied recurrent back pain on his report of medical history in October 1992 and August 1997.  The examiner found that the records are clear that the Veteran's back disability existed prior to service.  The Veteran admitted a significant injury in 1991 and then reported on more than one occasion that the motor vehicle accident was the cause of his back pain.  The military recorded that the only trauma was prior to service and that service in no way caused any significant impact.  Accordingly, the examiner indicated that the Veteran's back pain existed prior to service and there was no indication of more trauma causing his back pain when on active duty.  The examiner further found that the lower back muscle pain is a natural progression of the 1991 motor vehicle accident.  There could be no other cause based on record documentation.   

During a VA examination in November 2017, the examiner noted the Veteran's central disc protrusion at L4-L5.  The examiner explained that protrusions are considered an early form of disc herniation.  The examiner found that the Veteran's low back disability clearly and unmistakably pre-existed service.  The examiner explained that in July 1993, the Veteran related his back pain to the October 1991 accident.  In August 1993, the Veteran noted the October 1991 motor vehicle accident but described increased pain with exercise since basic training in January 1993.  He emphatically denied a recent trauma but stated he had a whiplash injury resulting from the 1991 car accident.  Then, when the Veteran was treated in September 1993, he was assessed with mechanical lower back pain.  During this treatment, the Veteran mentioned for the third time the October 1991 motor vehicle accident.  His pain was isolated to the lower back without radiation and existed prior to service.  The examiner indicated that "all relevant data points to existing prior to service."  

Additionally, the examiner found no evidence that the Veteran's back condition was aggravated by his active service.  The rationale was that the Veteran admitted to no recent injury and could recall no specific trauma except prior to service.  Rather, it appears the Veteran was treated for flares of his back condition.  Additionally, the September 1993 x-rays of the spine were normal and he proved he was physically fit on examinations from years later, for example in July 1995 when he was running on a rocky road and sprained his left foot.  The examiner further found that the Veteran's back condition was not caused by or a result of active duty.  The rationale was that the Veteran repeatedly denied trauma or injury to his back during active duty and there were no examinations that demonstrated limitation of motion or a Medical Board review for a permanent disability.  There were also no complaints related to his back in the last 2 or 3 years of service or even in the 1990s and 2000s to suggest chronicity.

After reviewing the evidence of record, the Board finds that the Veteran's low back disability clearly and unmistakably preexisted service.  The service treatment records pertaining to the Veteran's low back pain regularly note the October 1991 motor vehicle accident.  Additionally, the Veteran has, on numerous occasions, related his back pain to the October 1991 accident.  Further, on reviewing the entirety of the record and considering the Veteran's reports, the November 2017 VA examiner reached the same conclusion.  Therefore, the Board finds clear and unmistakable evidence that the Veteran's low back disability clearly and unmistakably preexisted service.

The evidence also demonstrates that the Veteran's low back disability clearly and unmistakably was not aggravated by service.  While the Veteran was in service, he was treated for complaints of low back pain, but regularly denied a specific injury or trauma.  Additionally, the x-rays from 1993 were negative.  The Board finds it persuasive that the Veteran did not seek treatment related to his back in the last few years of service and that his spine was found normal at discharge.  He even denied recurrent back pain on his report of medical history.  The VA examiners also noted that the Veteran did not seek treatment for his back after service until 2009, in connection with his disability claim, over a decade after service discharge.  The November 2017 examiner found that the in-service complaints were flares of the pre-existing back disability and that there was no medical evidence of worsening beyond the natural progression of the disability.  

The Veteran indicated that his back disability was aggravated during boot camp in service.  The Veteran is clearly competent to testify to symptoms of pain that he experienced in service as such facts are within his personal observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his perception of the effect of his in-service duties on the aggravation of his back disability must be viewed in light of the medical evidence of record.  

In this context, the most probative evidence consists of the VA examiners' opinions, which found that the Veteran's low back disability clearly and unmistakably pre-existed service and was clearly and unmistakably not aggravated during active service.  The examiners considered the medical record, including normal x-rays during service and the finding of a normal spine during his discharge examination, and the Veteran's statements regarding his symptomatology.  Based on a thorough review of the claims file, a history reported by the Veteran, and sound medical principles, the examiners reached the conclusion that his low back disability clearly and unmistakably pre-existed service and was clearly and unmistakably not aggravated by service.  The examiners' opinions contain clear conclusions connected to supporting data by a reasoned analysis, and are found highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In light of the well-reasoned opinions of VA medical professionals, the Board finds that the lay evidence is outweighed by this other evidence of record.

The Board has also considered whether service connection is warranted under 38 C.F.R. § 3.303(b) or based upon a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  Notably, the Veteran has not been diagnosed with arthritis and disc herniation is not one of the indicated chronic conditions.  Accordingly, despite the Veteran's contentions of ongoing low back pain since discharge, there is no basis for service connection for a presumptive condition.  

Accordingly, after weighing the evidence, the Board finds the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt is not for application.   See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back disability is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


